Exhibit 10.1
Execution Copy
AMENDMENT NO. 1 TO ADVERTISING DISTRIBUTION AGREEMENT
     This Amendment No. 1 (the “Amendment”) to that certain Advertising
Distribution Agreement, dated April 1, 2010 (the “Agreement”), is effective as
of September 30, 2010 (the “Amendment Effective Date”), and is entered into by
and between SuperMedia LLC (“SuperMedia”), and Local.com Corporation (“Local”).
RECITALS
     WHEREAS, the parties entered into the Agreement to permit Local to
distribute advertising on behalf of SuperMedia; and
     WHEREAS, the parties now, among other things, wish to extend the term of
the Agreement, provide for the assignment of additional unique visitors to
SuperMedia, to allow Local to distribute PFP ads to the Octane Network, and to
acquire domains and create a custom domain distribution network;
     NOW, THEREFORE, the parties, in consideration of the terms and conditions
herein, agree as follows:
TERMS AND CONDITIONS
1. AMENDMENTS.
(a) Defined Terms. All terms not defined in this Amendment are used as defined
in the Agreement.
(b) Section 1 – Definitions. Section 1 of the Agreement is hereby amended to add
a new subsection y to read as follows:
y. “Octane Network” means web sites that are owned and or managed, on behalf of
domain owners, by Local on servers Local owns and operates.
(c) Section 2 – Termination of the Initial Agreement. Section 2 of the Agreement
is hereby amended and restated to read as follows:
2. Termination of the Initial Agreement and Term. The Initial Agreement is
hereby terminated. Unless sooner terminated in accordance with this Agreement,
the initial term of this Agreement will commence on the Effective Date and
continue until June 30, 2013 (the “Initial Term”). ***
(d) Section 3 – Distribution and Display of SuperMedia Ads. Section 3 of the
Agreement is hereby amended to (i) amend and restate Subsection 3.b. and
(ii) add a new Subsection 3.d.vi., both to read as follows:
3. Distribution and Display of SuperMedia Ads.
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



     b. Distribution and Display. Local shall place PFP Ads and Fixed Fee Ads
within the Distribution Channels as follows:
          i. Local Featured Advertising Section – Local shall place SuperMedia
Ads in the Local Featured Advertising Section as follows:
          ***
          ii. The Local.com Marketplace – Local may place SuperMedia Ads on the
Local Marketplace Section of Local Websites as well as the Details Pages of
Local Websites.
          ***
          v. Distribution Channels — The Local Featured Advertising Section, the
Local Marketplace, the Local Syndication Network, the Local Third-Party
Distribution Network, and the Octane Network shall be referred to collectively
as the “Distribution Channels” and individually in generic terms as a
“Distribution Channel.”
          ***
     ***
(e) Section 4 – Compensation. Section 4.a.(i)(1) of the Agreement is hereby
amended and restated to read as follows:
(1) PFP Ads
     (a) PFP Ads for Local Featured Advertising Section (excluding the Octane
Network through March 31, 2011) – a revenue share based upon PFP Gross Revenue
*** as follows:
PFP Gross Revenue Per Calendar Month
***
     (b) PFP Ads for the Octane Network ***
     c) SuperMedia will pay Local *** for installing the necessary tracking
mechanisms no later than September 30, 2010 to allow SuperMedia to receive
traffic credit for Local Syndication Network sites and Octane Network sites.
Local will send an invoice within 30 days after the Amendment Effective Date.
SuperMedia will pay within 30 days after receipt of invoice.
(f) Section 6 – Termination. Section 6 is hereby amended to (i) amend and
restate subsection 6c and (ii) add a new subsection 6.d., both to read as
follows:
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



c. Other. The non-offending party may terminate this Agreement upon thirty
(30) days prior written notice upon the occurrence of any of the following
conditions:
     (i) The other party assigns this Agreement or any of its rights hereunder,
except as expressly authorized by the terms of this Agreement;
     (ii) The non-offending party becomes aware of the existence of any
non-appealable, final order that finds the other party or any of its Affiliates
have infringed upon the intellectual property rights of any third party
necessary for the performance of this Agreement, and the other party or such
Affiliates thereafter fail to immediately cease and desist from any further use
of the infringing mark or material; provided, however, that the non-offending
party’s failure to terminate this Agreement in such event will not have any
affect whatsoever on the other party’s indemnity obligations hereunder.
     (iii) The other party or any of its Affiliates engage in any unlawful
business practice related to the performance of the its obligations under this
Agreement;
     (iv) A receiver or similar party is appointed for the other party or its
property, or if the other party becomes insolvent, acknowledges its insolvency
in any manner, ceases to do business, or makes an assignment for the benefit of
creditors; or
     (v) The other party files a voluntary petition for relief under any
applicable bankruptcy laws or insolvency laws, or is otherwise adjudged
insolvent or bankrupt under any such laws applicable in the United States of
America or any of its states.
***
(g) Section 13 – Acquisition of Domains and Creation of a Custom Domain
Distribution Network for SuperMedia. A new Section 13 is added to the Agreement
to read as follows:
13. Acquisition of Domains and Creation of a Custom Domain Distribution Network
for SuperMedia. Local will provide domains and create a custom domain
distribution network pursuant to an agreement to be entered into between the
parties and executed contemporaneously with this Amendment No. 1 in a form
substantially as set forth in Exhibit G (the “Domain Agreement”).

2.   ENTIRE AGREEMENT. This Amendment No. 1 together with the Agreement,
constitutes the entire understanding of the parties with respect to the subject
matter thereof, and any and all prior agreements, understandings or
representations with respect thereto are hereby terminated and cancelled in
their entirety (effective the

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



    date of this Amendment No. 1); provided, however, that except as
specifically amended herein, all other terms and conditions of the Agreement
remain in full force and effect and are hereby ratified. In the event of
inconsistency or conflict between the Agreement and this Amendment No. 1, the
terms, conditions and provisions of this Amendment No. 1 shall govern and
control. The terms set forth in this Amendment No. 1 shall not release a party
of any of its obligations or covenants set forth in the Agreement that accrued
prior to the Amendment No. 1 effective date.   3.   MISCELLANEOUS. Each party
hereto represents and warrants that: (i) it has obtained all necessary and
requisite approvals, consents and authorizations of third parties and
governmental authorities to enter into this Amendment No. 1 and to perform and
carry out its obligations hereunder; (ii) the persons executing this Amendment
No. 1 on behalf of each party have express authority to do so, and, in so doing,
to bind the parties thereto; (iii) the execution, delivery and performance of
this Amendment No. 1 does not violate any provision of any bylaw, charter,
regulation, or any other governing authority of the party; and (iv) the
execution, delivery and performance of this Amendment No. 1 has been duly
authorized by all necessary partnership or corporate action and this Amendment
No. 1 is a valid and binding obligation of such party, enforceable in accordance
with its terms.

       IN WITNESS WHEREOF, SuperMedia and Local have entered into this Amendment
as of this date.

                  LOCAL.COM CORPORATION       SUPERMEDIA LLC
 
               
By:
  /s/ Heath Clarke       By:   /s/ Sandra Crawford Williamson
 
              Name: Heath Clarke         Name: Sandra Crawford Williamson  
Title: CEO         Title: Chief Marketing Officer

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



Exhibit F
***
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



Exhibit G
Domain Agreement
Domain Purchase and Development Agreement
This Domain Purchase and Development Agreement (this “Agreement”) is entered
into this 30th day of September 2010 (the “Effective Date”) by and between
Local.com Corporation, a Delaware corporation located at 7555 Irvine Center
Drive, Irvine, CA 92618 (“Local.com”), and SuperMedia, LLC, a Delaware limited
liability company located at 2200 West Airfield Drive, DFW Airport, Texas 75261
(“SuperMedia”). SuperMedia and Local.com shall collectively be referred to as
the “Parties” and each a “Party.”
Recitals

  A.   SuperMedia desires to purchase up to *** domain names meeting certain
defined criteria owned by Local.com and Local.com desires to sell such domains
to SuperMedia;     B.   Local.com’s Octane360 Platform provides certain
proprietary website development technology through which Local.com can
(i) develop and deploy websites. (ii) provide ongoing hosting and maintenance of
websites, and (iii) develop content for such websites;     C.   SuperMedia
desires to utilize the Octane360 Platform for the domains purchased from
Local.com pursuant to this Agreement and Local.com desires to provide the
Octane360 Platform to Local.com for such purposes, as more fully described
below.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth below, the parties do hereby agree as follows:
Agreement
1. Domain Sale and Purchase.
1.1 Assets to be Acquired, Transfer of Assets. Local.com shall, on the Effective
Date, sell, convey and assign to SuperMedia, free and clear of all claims, liens
and interests of any kind, all of Local.com’s right, title and interest in and
to the domain names set forth on Exhibit A (the “Domains”) and the Websites, as
defined in Section 1.2 below. Local.com shall transfer the Domains to
SuperMedia’s *** account as soon as possible after the Effective Date,
(“Transfer Date”). Local.com shall cooperate fully with SuperMedia to make the
proper arrangements with ***, the entity with which the Domains are registered,
(the “Registrar”) to effectuate the foregoing transfer, including but not
limited to the completion, signature and notarization of all documents
(including electronic) that are required by the Registrar to effectuate such
transfer. If there is a failure by Local.com to cooperate fully to effectuate
the transfer, SuperMedia is authorized as Local.com‘s agent and attorney-in-fact
to complete the transfer and assignment on Local.com‘s behalf and to make the
necessary arrangements under the irrevocable authorization attached hereto, duly
executed by Local.com’s authorized signatories with such signatures notarized.
1.2 Domain and Website Characteristics. The Domains match the geographic and
categories (and associated keywords) identified by SuperMedia, as more
completely set forth on Exhibit B attached hereto. At least *** of the Domains
consist of a geographic modifier plus no more than *** additional words. Each of
the Domains will have an SEO optimized website developed for it delivered on the
Effective Date (the “Websites). *** The privacy policy and terms of use may be
subsequently updated from time to time on two (2) business days prior notice,
provided the Platform supports the functionality required by an subsequent
update. If the Platform does not support the functionality required by a
subsequent update, Local.com will work in good faith to create such
functionality as is required by law. ***
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



1.3 Liabilities. SuperMedia shall, on the Transfer Date, assume all liabilities
and obligations arising out of the ownership, use and operation of the Domains
and Websites after the Transfer Date, including without limitation any
subsequent registration charges. Local.com shall retain and shall be responsible
for paying, performing and discharging when due, and SuperMedia shall not assume
or have any responsibility for any liabilities associated with the Domains or
Websites prior to the Transfer Date. Notwithstanding the foregoing, Local.com
shall be responsible and liable for any and all liabilities or damages due to
infringement of intellectual property rights of third parties existing on or
prior to the Effective Date by the Domains, unless caused by the actions of
SuperMedia.
2. Ongoing Services
2.1 Launch Date. As soon as possible after the Effective Date, but no later than
***, Local.com will *** transfer the Domains to SuperMedia as provided in
subsection1.1, create the Articles (as hereinafter defined) and launch the
Websites (the “Launch Date”).
2.2 Hosting. Beginning on the Effective Date, Local.com shall provide hosting
services for each of the Domains using the Octane360 Platform (the “Platform”).
The hosting will be provided consistent with industry standards.
2.3 Content Development. Local.com shall develop *** articles for each Website
(a total of *** articles, *** (collectively, the “Articles”). The Articles will
be developed prior to the Launch Date. The Articles will be created using the
Octane360 Content Marketplace, available through the Platform, and checked for
plagiarism using automated means available through the Platform.
2.4 Platform Usage. For so long as a Domain is hosted by Local.com, SuperMedia
may use the Platform to manage the Websites. Local.com will provide up to three
SuperMedia representatives with access to the Platform’s administrative console
(the “Console”), through which SuperMedia can, among other things, (i) add new
content and/or advertising to the Websites, and (ii) access reporting with
respect to the Domains. Any SuperMedia representatives who are not employees of
SuperMedia will require the prior written approval of Local.com and must enter
into an agreement with SuperMedia on terms that offer similar protections to
Local.com as those set forth in this Agreement with respect to confidentiality
and non-disclosure.
3. Purchase Price, Development Fees and Ongoing Fees
3.1 Domains Purchase Price. As consideration for the sale and transfer of the
Domains pursuant to Section 1 hereof, within thirty (30) days of the Effective
Date, Local.com will invoice SuperMedia *** for each Domain and Website
purchased pursuant to this Agreement, for total consideration of *** (the
“Purchase Price”). SuperMedia will pay Local.com the Purchase Price within
thirty (30) days of receipt of the invoice.
3.2 Website Development Fee. As consideration for the development of the
Websites pursuant to Section 1 hereof, within thirty (30) days of the Effective
Date, Local.com will invoice SuperMedia for a total of *** (the “Development
Fee”). SuperMedia will pay Local.com the Development Fee within thirty (30) days
of receipt of the invoice.
3.3 Fees. As consideration for the services to be provided by Local.com to
SuperMedia, SuperMedia will pay Local.com:
     (i) A one time fee of *** per Domain for the Articles developed for each
such Domain pursuant to Section 2.3 hereof, provided that thereafter SuperMedia
may utilize the Octane360 Content Marketplace to purchase additional articles
and content for the Websites at a purchase price equal to Local.com’s cost for
procuring such content;
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



     (ii) After the Effective Date, a fee of *** per Domain per month for
hosting pursuant to Section 2.1 hereof through December 31, 2010, and thereafter
*** per Domain per month.
***
4. Intellectual Property
4.1 Ownership. Except as otherwise set forth below, as between SuperMedia and
Local.com, (a) SuperMedia owns and retains all right, title and interest
(including, without limitation, intellectual property rights) in and to (i) any
SuperMedia advertising, and from and after the Effective Date, and (ii) the
Domains, Websites, and Articles; and from and after the Transfer Date
(b) Local.com owns and retains all right, title and interest (including, without
limitation, intellectual property rights) in and to the Platform and the Console
and any of the services provided through the foregoing (the “Services”), as well
as any advertising feeds provided by Local.com to any of the Domains. All rights
not expressly granted in this Agreement are reserved.
4.2 Limitations. SuperMedia will not, and will not permit any third party, to
(a) sell, resell, rent, license, sublicense, transfer, assign or redistribute in
any way all or any portion of the Services, the Platform, the Console or the
Local.com Marks; (b) attempt to reverse engineer, decompile, disassemble or
otherwise attempt to derive any of Local.com’s algorithms, databases, computer
programs, ontology, directory structure, software, or patents, copyrights, or
other proprietary rights or Local.com’s methodology related in any way to the
Services, the Platform or the Console; (c) crawl, index, store or cache any of
the Services or any component thereof.
4.3 License.
     (i) Local.com hereby grants to SuperMedia a non-transferable,
non-exclusive, non-sublicensable, royalty-free, right and license to use the
Platform, the Console, and the Services as necessary to operate the Domains and
Websites as contemplated by this Agreement, subject to the limitations set forth
in Section 4.2 hereof.
     (ii) From and after the Effective Date, SuperMedia hereby grants to
Local.com a non-transferrable, non-sublicensable, revocable, royalty-free, right
and license to use the Domains, Articles, and the Websites as necessary for
Local.com to perform its obligations under this Agreement, provided that if
SuperMedia revokes any rights necessary for it to perform its obligations under
this Agreement, Local.com will no longer be required to perform such
obligations.
5. Representations and Warranties.
As a material inducement to enter into the Agreement, each Party represents and
warrants to the other Party as follows:
5.1 Authorization, Etc. It has full power, authority and legal capacity to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. It has duly executed and
delivered this Agreement. This Agreement constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms.
5.2 No Conflict; Approvals. The execution, delivery and performance of this
Agreement by it does not and will not (a) violate, conflict with or result in
the breach of any provision of its charter, bylaws, operating agreement, or
other constituent documents (if applicable), (b) conflict with or violate any
law or order applicable to it or any of its assets, properties or businesses,
(c) require any consent, approval or authorization of any third party, or
(d) conflict with, require any consent under any note, bond, mortgage,
indenture, contract,
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which it is a party.
5.3 Compliance with Laws. Each party shall comply with all applicable federal,
state, county and local statutes, laws, ordinances, regulations and codes
(“Laws”) in performing under this Agreement. Local.com’s obligation to comply
with all Laws includes, but is not limited to, the procurement of permits,
certificates, approvals, inspections and licenses, when needed, in the
performance of the Services under this Agreement.
Local.com further represents and warrants to SuperMedia as follow:
5.4 Registered Owner. Local.com has good, valid, marketable and transferable
title and registrations to the Domains, in each case free and clear of any lien
or other encumbrance (other than as set forth in the registration agreement(s)
applying thereto). Each registration agreement related to such Domains is in
full force and effect and all registration fees associated therewith have been
duly paid and there are currently no amounts due to the registrar of such
Domains in connection therewith.
5.5 Litigation. To the best of Local.com’s knowledge there are no claims, or
threatened claims, that any of the Domains violate the trademark rights of any
other person or entity, or otherwise violates any law.
6. Confidentiality
Each Party will hold all Confidential Information (as defined below) of the
other Party in strict confidence and will not disclose any Confidential
Information to any third party. The Parties will disclose the Confidential
Information of the other Party only to its respective employees, contractors,
and agents who need to know such information for the purposes of performing
their respective obligations under this Agreement and who are bound in writing
by restrictions regarding disclosure and use of such information comparable to
and no less restrictive than those set forth herein. Neither Party will use any
Confidential Information of the other Party for the benefit of itself or any
third party or for any purpose other than performing its obligations under this
Agreement. Each Party will use the same degree of care that it uses to protect
its own confidential and proprietary information of similar nature and
importance (but in no event less than reasonable care) to protect the
confidentiality and avoid the unauthorized use, disclosure, publication or
dissemination of the Confidential Information of the other party. “Confidential
Information” means any and all information disclosed by one Party to the other
Party, directly or indirectly, in writing, orally, electronically, or in any
other form, that is designated, at or before the time of disclosure, as
confidential or proprietary, or that is provided under circumstances reasonably
indicating that the information is confidential or proprietary, including,
without limitation, trade secrets, lists, business plans, technical data,
product ideas, personnel, contract and financial information, and the terms of
this Agreement. Notwithstanding the foregoing, Confidential Information does not
include information that: (a) is or becomes generally available to the public
through no breach of this Agreement or any other agreement by the recipient of
the information; (b) is or was known by the recipient of the information at or
before the time such information was received from the discloser, as evidenced
by the recipient’s tangible (including written or electronic) records; (c) is
received from a third-party that is not under an obligation of confidentiality
to the knowledge of the disclosing Party with respect to such information;
(d) is independently developed by the recipient of the information without any
breach of this Agreement, as evidenced by the recipient’s contemporaneous
tangible (including written or electronic) records; or (e) is approved for
release in advance in writing by the disclosing Party, as applicable. If the
disclosure of Confidential Information of a Party is required by law, such Party
shall promptly notify the disclosing Party in advance of such required
disclosure and use its best efforts to minimize the scope of such disclosure.
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



7. Disclaimer; Limitation of Liability
EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUPERMEDIA HEREBY ACKNOWLEDGES AND AGREES
THAT THE GOODS AND SERVICES PROVIDED BY LOCAL.COM PURSUANT TO THIS AGREEMENT ARE
BEING PROVIDED TO SUPERMEDIA “AS IS, WITH ALL FAULTS.” EXCEPT AS EXPRESSLY
PROVIDED HEREIN, ALL WARRANTIES OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, ARE
HEREBY EXPRESSLY DISCLAIMED TO THE FULLEST EXTENT PERMITTED BY LAW, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. LOCAL.COM DOES NOT GUARANTEE THAT THE SERVICES WILL OPERATE
CONTINUOUSLY OR UNINTERRUPTED. IF AN INTERRUPTION IN THE SERVICES OCCURS,
LOCAL.COM’S SOLE OBLIGATION SHALL BE TO RESTORE THE SERVICES AS SOON AS IS
REASONABLY POSSIBLE.
EXCEPT WITH RESPECT TO (A) A BREACH OF SECTION 6, (B) THE INDEMNIFICATION
OBLIGATIONS UNDER SECTION 8, OR (C) EITHER PARTY’S BAD FAITH, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, (X) UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO
THE OTHER FOR INDIRECT, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES (EVEN IF SUCH DAMAGES ARE FORESEEABLE OR THE PARTY HAS BEEN
ADVISED OR HAS CONSTRUCTIVE KNOWLEDGE OF THE POSSIBILITY OF SUCH DAMAGES),
ARISING FROM SUCH PARTY’S PERFORMANCE OR NON-PERFORMANCE PURSUANT TO ANY
PROVISION OF THIS AGREEMENT OR THE OPERATION OF SUCH PARTY’S BUSINESS,
INCLUDING, WITHOUT LIMITATION, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST
BUSINESS; AND (Y) EACH PARTY’S AGGREGATE LIABILITY TO THE OTHER PARTY ARISING
FROM OR RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, UNDER ANY LEGAL
THEORY (WHETHER IN CONTRACT, TORT, INDEMNITY OR OTHERWISE), WILL BE LIMITED AN
AMOUNT EQUAL TO ***.
8. Indemnification
8.1 Local.com Indemnity. Local.com agrees to indemnify, defend and hold harmless
SuperMedia, its officers, directors, employees, affiliates, subsidiaries,
agents, successors and assigns from and against any third-party claims, suits,
proceedings, demands or actions and any damages, losses, costs, expenses or
settlement fees incurred in connection therewith (including reasonable attorneys
fees and costs) (collectively, “Losses”) arising out of or relating to (a) any
breach or alleged breach by Local.com of its representations, warranties, or
covenants provided in this Agreement; (b) any use of the Domains or Websites,
except as contemplated by this Agreement; (c) Local.com’s bad faith, negligence
or willful misconduct, or (d) any infringement upon any third party’s
intellectual property rights (including without limitation, any third party
trademark, trade secret, copyright, patent rights, rights of attribution and
other statutory and privacy rights or other rights of any third party, by the
Domains and the Websites where such third party rights existed or are claimed by
such third party to have existed on or before the Effective Date, and the
Articles where such third party rights existed or are claimed by such third
party to have existed on or before the Launch Date. With respect to any
indemnity claims pursuant to subsection (d) hereof, SuperMedia agrees to take
such actions as are reasonably necessary to mitigate the damages that may be
suffered by Local.com, including without limitation removing any Article that
becomes the subject of a third party claim from the Website, taking down a
Website that becomes the subject of a third party claim, or, where circumstances
require, transferring any Domains to a third party that has asserted a
reasonable claim to such Domain, provided that Local.com will, in addition to
its indemnification obligations above, provide SuperMedia with reasonable
replacements to any such removed Articles or transferred Domains.
8.2 SuperMedia Indemnity. SuperMedia agrees to indemnify, defend and hold
harmless Local.com, its officers, directors, employees, affiliates,
subsidiaries, agents, successors and
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



assigns from and against any third-party claims, suits, proceedings, demands or
actions and any Losses incurred in connection therewith arising out of or
relating to (a) any breach or alleged breach by SuperMedia of its
representations, warranties, or covenants provided in this Agreement; (b) any
aspect of the Domains arising from and after the Effective Date, except for
issues giving rise to Local.com’s indemnification obligations pursuant to
Section 8.1(b) and (d); (c) SuperMedia’s modification or use of any portion of
the Services, except as provided herein; or (d) SuperMedia’s bad faith,
negligence or willful misconduct.
8.3 Procedure. An indemnitee under this Section 8 (an “Indemnitee”) must
(x) promptly notify the indemnitor (an “Indemnitor”) in writing regarding any
facts that may give rise to a claim for indemnification under this Agreement
(provided that any delay in notification will not relieve the Indemnitor of its
obligations hereunder except to the extent that the delay impairs its ability to
defend); (y) provide Indemnitor with reasonable information, assistance and
cooperation in defending the lawsuit or proceeding (at Indemnitor’s expense, to
the extent of any out-of-pocket expenses); and (c) give the Indemnitor full
control and sole authority over the defense and settlement of such claim,
subject to Indemnitee’s approval of any such settlement, which approval will not
be unreasonably withheld or delayed.
9. Term and Termination.
This Agreement shall commence on the Effective Date and shall continue in full
force and effect for a period of one (1) year and thereafter automatically renew
for successive one (1) year periods, unless either party notifies the other
party in writing of its intent not to renew at least thirty (30) days prior to
the end of the then-current term (collectively, the “Term”). ***
10. Miscellaneous.
10.1 Independent Contractors. The relationship of Local.com and SuperMedia
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement will create or be construed to create any
partnership, joint venture, agency, franchise, sales representative, employment
or fiduciary relationship between the parties.
10.2 Governing Law. This Agreement will be governed, construed, and controlled
by the laws of the State of Texas, notwithstanding any conflict of law
provisions. Each party waives all defenses of lack of personal jurisdiction and
forum non conveniens.
10.3 Assignment. This Agreement may not be assigned, in whole or in part, by
either Party hereto without the prior written consent of the other Party hereto,
not to be unreasonably withheld. Any purported assignment, sale, transfer,
delegation or other disposition by a Party hereto, except as permitted herein,
shall be null and void. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and permitted
assigns.
10.4 Recovery of Fees by Prevailing Party. If any legal action, including,
without limitation, an action for arbitration or equitable relief, is brought by
one Party against the other Party relating to this Agreement or the breach or
alleged breach hereof, the prevailing Party in any final judgment or arbitration
award, or the non-dismissing Party in the event of a voluntary dismissal by the
Party instituting the action, will be entitled to reimbursement from the other
Party for the full amount of all reasonable expenses, including all court costs,
arbitration fees and reasonable attorneys’ fees paid or incurred in good faith.
10.5 Severability. If the application of any provision of this Agreement to any
particular facts or circumstances will be held to be invalid or unenforceable by
an arbitration panel or a court of competent jurisdiction, then (a) the validity
of other provisions of this Agreement will not in any way be affected thereby,
and (b) such provision will be enforced to the maximum
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission





--------------------------------------------------------------------------------



 



extent possible so as to effect the intent of the Parties and reformed without
further action by the Parties to the extent necessary to make such provision
valid and enforceable.
10.6 Waiver. A waiver of a Party’s breach of any provision of this Agreement
will not operate as or be deemed to be a waiver of that Party’s prior,
concurrent or subsequent breach of that or any other provision of this
Agreement.
10.7 Force Majeure. Neither party will be deemed in default of this Agreement to
the extent that performance of its obligations (other than payment obligations)
or attempts to cure any breach are delayed or prevented by reason of any act of
God, fire, natural disaster, accident, riots, acts of government, acts of war or
terrorism, shortage of materials or supplies, failure of transportation or
communications or of suppliers of goods or services, or any other cause beyond
the reasonable control of such Party (“Force Majeure Event”). If a Force Majeure
Event occurs, the party delayed will promptly give notice to the other party.
Such other party may elect to: (i) suspend performance and extend the time for
performance for the duration of the Force Majeure Event, or (ii) cancel all or
any part of the unperformed part of this Agreement.
10.8 Notices. Any notice or approval desired or required to be provided to a
Party hereunder will be given to such Party in writing by personal delivery
(notice deemed effective upon receipt), overnight messenger (notice deemed
effective the business day after such messenger’s acceptance (which acceptance
must occur before such messenger’s required deadline) for next business day
service), facsimile transmission with follow-up copy by mail (notice deemed
effective upon electronic confirmation of facsimile receipt), or e-mail (noticed
deemed effective upon receipt of a return e-mail, other than an automatically
generated return e-mail, indicating that the e-mail notice has been received),
addressed to such Party at the address, facsimile number, or e-mail address, as
applicable, for such party specified in the introductory paragraph of this
Agreement, Attn: General Counsel. A party may designate a substitute address,
facsimile number, or e-mail address by written notice to the other with the
effectiveness of such notice governed by the terms of this Section. If the final
day for giving notice is a Saturday, Sunday or nationally recognized holiday
then the time for giving such notice will be extended to the next business day.
10.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.
10.10 Entire Agreement. The provisions of this Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and this
Agreement supersedes all prior agreements or representations, oral or written,
regarding such subject matter.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the date first written above.

                 
Local.com Corporation
      SuperMedia LLC
 
                By:   /s/ Heath Clarke       By:   Sandra Crawford Williamson
 
               
 
 Date: September 30, 2010          Date: September 30, 2010
 
 Name: Heath Clarke          Name: Sandra Crawford Williamson
 
 Title: CEO          Title: Chief Marketing Officer

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

